NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            04-NOV-2020
                                            09:09 AM
                                            Dkt. 43 ODSD
                         NO. CAAP-XX-XXXXXXX


                IN THE INTERMEDIATE COURT OF APPEALS

                       OF THE STATE OF HAWAI#I


     JEFFREY E. HEGERFELDT, Claimant-Appellant/Appellant, v.
         ALVEN CORPORATION, Employer-Appellee/Appellee,
                   and DTRIC INSURANCE COMPANY,
               Insurance Carrier-Appellee/Appellee


  APPEAL FROM THE LABOR AND INDUSTRIAL RELATIONS APPEALS BOARD
           (CASE NO. AB 2018-204; DCD NO. 2-13-05223)


                       ORDER DISMISSING APPEAL
     (By:    Ginoza, Chief Judge, Leonard and Wadsworth, JJ.)
            Upon review of the record, it appears that:
            (1) On March 2, 2020, self-represented Claimant-
Appellant/Appellant Jeffrey E. Hegerfeldt (Hegerfeldt) filed the
notice of appeal;
            (2) On June 26, 2020, the Chief Clerk of the Labor and
Industrial Relations Appeals Board filed the record on appeal,
and the appellate clerk notified the parties that the statement
of jurisdiction and opening brief were due on or before July 6,
2020, and August 5, 2020, respectively;
            (3) The court twice granted Hegerfeldt relief from
default of the statement of jurisdiction, and once granted him
relief from default of the opening brief.      Ultimately, the court
extended the deadlines for the statement of jurisdiction and
opening brief to October 12, 2020.    With each extension, the
court cautioned Hegerfeldt that any further default of the
statement of jurisdiction or opening brief may result in
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

sanctions authorized by Hawai#i Rules of Appellate Procedure
(HRAP) Rules 12.1(e) and 30, including, without limitation,
monetary sanctions, the appeal being dismissed, or both;
          (4) Hegerfeldt failed to file either document or
request another extension;
          (5) On October 19, 2020, Insurance Carrier-Appellee-
Appellee DTRIC Insurance Company filed a motion to dismiss the
appeal for failure to file the statement of jurisdiction and
opening brief;
          (6) Hegerfeldt did not file a response to the motion;
          (7) On October 20, 2020, the appellate clerk notified
Hegerfeldt that the time for filing the statement of jurisdiction
and opening brief had expired, the matter would be called to the
court's attention on October 30, 2020, for appropriate action,
which could include dismissal of the appeal, under HRAP Rules
12.1(e) and 30, and Hegerfeldt could request relief from default
by motion; and
          (8) Hegerfeldt took no further action in this appeal.
          Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed.
          IT IS FURTHER ORDERED that all pending motions are
dismissed.
          DATED:   Honolulu, Hawai#i, November 4, 2020.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Katherine G. Leonard
                                      Associate Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge




                                  2